DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “a straight line connecting exterior ends of the large embosses in a width direction and a straight line connecting interior ends thereof” is unclear. It is unclear if the straight line extends in the width direction to connect two ends of a large emboss, or whether the exterior end is defined with respect to the width direction and the straight line connects the exterior ends of two embosses. For the purpose of compact prosecution, the limitation is being interpreted as the exterior and interior ends are defined with respect to the width direction, and the straight lines connect the exterior end of one emboss to the exterior end of another emboss and connect the interior end of one emboss to the interior end of another emboss.
Claim 7, the limitation “in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, a side with relatively small joining strength is aligned, and a side with relatively large joining strength is aligned in the direction opposite thereto”. The limitation does not recite what the various sides are aligned with and does not describe how the wave form relates to the sides with small and large joining strengths. For the purpose of compact prosecution, this limitation is being interpreted as the point of the large emboss flower petal aligns with the peak of a wave form (as seen in Fig. 1 of the instant application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464).
Regarding Claim 1, Kurihara teaches an absorbent article (sanitary napkin 1, Fig. 1) having a side sheet (side nonwoven fabric 7, Fig. 1) arranged on both side parts of a liquid permeable front-surface sheet (3, Fig. 1) on a skin side along a longitudinal direction, respectively (as seen in Fig. 2, the side sheets 7 cover the topsheet 3 and are embossed in the overlap),
wherein a side emboss (combination of 20, 21, and 22, Fig. 1) is formed on a skin side of a laminated part of the side sheet (7, Fig. 1) and the liquid permeable front-surface sheet (3, Fig. 1; as seen in Fig. 2, the side sheets 7 cover the topsheet 3 and are embossed in the overlap), the side emboss (20, 21, and 22; Fig. 1) sinking in toward a non-skin side (as seen in Fig. 2); and,
the side emboss (20, 21, and 22, Fig. 1) comprises a plurality of large embosses (22, Fig. 1) formed to have a relatively larger area (¶ [0034]) that are arranged at equal intervals to align linearly along the longitudinal direction (as seen in Fig. 1, the embosses 22 are equally spaced apart) of the absorbent article (1, Fig. 1), and between the adjacent large embosses (22, Fig. 1), a plurality of small embosses (21, Fig. 1) formed to have a relatively small area that are arranged in a wave-like shape along the longitudinal direction of the absorbent article with intervals (¶ [0028]), separated from the large embosses (22, Fig. 1).

Nishitani teaches an absorbent article, thus being in the same field of endeavor, with embossing (18, Fig. 1) that fuses two layers together (surface member 20 is joined to side sheets 25 by embossing at low heat; ¶ [0037]). This low heat embossing joins the two layers more strongly than unheated embossing (¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side embossing of Kurihara to fuse the side sheet and the liquid permeable front-surface sheet together, rather than simply compressing them together, to join the two layers more strongly than lower temperature embossing (as motivated by Nishitani ¶ [0036]).
Regarding Claim 2, Kurihara further discloses the small embosses (21, Fig. 1, 3) are arranged within a width sandwiched by a straight line connecting exterior ends of the large embosses in a width direction and a straight line connecting interior ends thereof (see Image 1; all the small embosses are within the two large bold lines added).

    PNG
    media_image1.png
    588
    373
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Kurihara
Regarding Claim 4, Kurihara further discloses the small embosses (21, Fig. 1) are arranged on a virtual line in the shape of a substantially simple harmonic wave having a wavelength of ½ to 1/8 relative to a length of the absorbent article in the longitudinal direction (¶ [0028]; Kurihara states the wavelength is from ½ to 1/6 of the longitudinal length of the napkin, which is fully within the claimed range and therefore anticipates the claimed range).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Kuroda et al (US 2010/0057031).
Regarding Claim 3, Kurihara/Nishitani is silent whether an interval between the adjacent large embosses is 20 to 50 mm.

Therefore, it would have been obvious to modify the spacing between adjacent large embosses of Kurihara/Nishitani to be within the range of 20 to 50 mm, as has been shown to have been known in the art by Kuroda (¶ [0084]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Buell et al (US 5569234).
Regarding Claim 5, Kurihara/Nishitani is silent whether a width dimension of the large emboss is 50% of an overlapping width of the side sheet and the liquid permeable front-surface sheet or larger.
Buell teaches an absorbent article, thus being in the same field of endeavor, with an overlap between two layers. These two layers are heat and pressure bonded (which corresponds to embossing) together, with the bond seam width (W, Fig. 11) being 6 mm and the total overlap (X, Fig. 11) being 11 cm (Col. 17 lines 44-65). This results in the width dimension of the bond seam being 54.5% of the overlapping width of the two sheets. This ratio of seam width to total overlap allows for a strong seam that does not rip or tear during use (Col. 17 lines 44-65).
Therefore, it would have been obvious to modify the width of the large embossing of Kurihara/Nishitani to be 50% of more of the overlapping width of the side sheet and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Kikuchi et al (US 7511186).
Regarding Claim 6, Kurihara/Nishitani is silent whether the side sheet and the liquid permeable front-surface sheet are adhered with an adhesive except for a part to which the large emboss is applied.
Kikuchi teaches an absorbent article, thus being in the same field of endeavor, with two layers that are adhered with an adhesive (35, 36, Fig. 6) except for in the embossed areas (34, Fig. 6). Kikuchi shows that an alternating adhesive and embossing pattern was known in the art prior to the effective filing date of the claimed invention.
Therefore, it would have been obvious to modify the article of Kurihara/Nishitani to have the side sheet and the liquid permeable front-surface sheet be adhered with an adhesive except for the part where the large emboss is applied (as motivated by Kikuchi Fig. 6). This alternating adhesive and embossing pattern will result in less adhesive being used and therefore decreased manufacturing costs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Nishikawa et al (US 2010/0168707).
Regarding Claim 7, Kurihara further discloses the large emboss (22, Fig. 1) is formed such that an area becomes asymmetrical with respect to the width direction of 
Kurihara/Nishitani is silent whether the large emboss is formed such that in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, a side with relatively small joining strength is aligned, and a side with relatively large joining strength is aligned in the direction opposite thereto.
Nishikawa teaches an absorbent article, thus being in the same field of endeavor with large embossings (31A, Fig. 6) that are asymmetrical with respect to the width direction of the absorbent article (each large embossing is a five petaled flower). The flowers alternate between the straight petal pointing to the left or to the right (Fig. 6). Alternating the direction of these flowers allows for the absorbent article to be more flexible while still having the layers strongly attached (¶ [0072]).
Therefore, it would have been obvious to modify the large embossings of Kurihara/Nishitani to alternate directions such that in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, a side with relatively small joining strength is aligned, and a side with relatively large joining strength is aligned in the direction opposite thereto, as is shown to be known in the art to increase flexibility by Nishikawa (¶ [0072]). Alternating the directions of the large embossings of Kurihara/Nishitani, based on the teachings of Nishikawa, would result in the single point of the flowers to align with the peak of the wave formed by the small embossings. In Kurihara, the middle flower does not have the single point aligned with the peak of the wave form, since the flowers do not alternate their directions. This .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Virgilio et al (US 2008/0249495) teaches an absorbent article with an embossed sine wave pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA R ARBLE/           Examiner, Art Unit 3781